DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  claims 18 and 19 are identical.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,237,237. 
Claims 1, 2, 8, 9, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,237,237. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,237,237 recites all of the limitations in claims 1, 2, 8, 9, 13, and 14 of the present invention. 
Claims 3, 10, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,237,237. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 10,237,237 recites all of the limitations in claims 3, 10, and 15 of the present invention. 
Claims 4, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,237,237. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. 10,237,237 recites all of the limitations in claims 4, 11, and 16 of the present invention. 
Claims 5, 6, 12, and 17-19, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,237,237. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 10,237,237 recites all of the limitations in claims 5, 6, 12, and 17-19 of the present invention.

Claims 1-6 and 8-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,184,322. 
Claims 1, 2, 5, 8, 9, 12, 13, 14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,184,322. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,184,322 recites all of the limitations in claims 1, 2, 5, 8, 9, 12, 13, 14, and 17 of the present invention. 
Claims 3, 10, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,184,322. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 11,184,322 recites all of the limitations in claims 3, 10, and 15 of the present invention. 
Claims 4, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,184,322. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 11,184,322 recites all of the limitations in claims 4, 11, and 16 of the present invention. 
Claims 6, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,184,322. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 11,184,322 recites all of the limitations in claims 6, 18, and 19 of the present invention. 

Claims 7 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,237,237 in view of Freund (US 7,222,359).
Regarding claims 7 and 20, claim 1 of U.S. Patent No. 10,237,237 discloses all of limitations in claims 7 and 20 of the present invention, but does not disclose the interfaces being configured to output widgets. Freund teaches the use of interfaces being configured to output widgets (figure 6). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the interfaces being configured to output widgets to the claimed invention of U.S. Patent No. 10,237,237  as taught by Freund for the purpose effectively displaying information. 

Claims 7 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,184,322 in view of Freund (US 7,222,359).
Regarding claims 7 and 20, claim 1 of U.S. Patent No. 11,184,322 discloses all of limitations in claims 7 and 20 of the present invention, but does not disclose the interfaces being configured to output widgets. Freund teaches the use of interfaces being configured to output widgets (figure 6). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the interfaces being configured to output widgets to the claimed invention of U.S. Patent No. 11,184,322 as taught by Freund for the purpose effectively displaying information. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claim(s) 1-6 and 8-19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Naidoo (US 7,015,806).
Regarding claim 1, Naidoo discloses a method comprising:
	receiving, by a computing device 610 located at a premises 110 and from a gateway device 115, data associated with one or more of a premises management system 112, 105, located at the premises (figures 1 and 6) or one or more network devices located at the premises; and
	causing output, via at least one of a plurality of user interfaces 630, 640, 650, of an indication of the data, wherein the plurality of user interfaces comprises:
	a first user interface 650 associated with the premises management system; and 
a second interface 640 associated with the one or more network devices (figure 6).
Regarding claim 8, Naidoo discloses a computing device located at a premises 110 and comprising: 
one or more processors (column 15, lines 47-67); and 
memory storing instructions that, when executed by the one or more processors, cause the computing device to (col. 16, lines 13-21): 
receive, from a gateway device 115, data associated with one or more of a premises management system 112, 105, located at the premises (figures 1 and 6) or one or more network devices located at the premises; and 
cause Output, via at least one of a plurality of user interfaces 630, 640, 650, of an indication of the data, wherein the plurality of user interfaces comprises: 
a first user interface 650 associated with the premises management system; and 
a second interface 640 associated with the one or more network devices (figure 6). 
Regarding claim 13, Naidoo discloses a non-transitory computer-readable medium storing instructions that, when executed, cause:
	receiving, by a computing device 610 located at a premises 110 and from a gateway device 115, data associated with one or more of a premises management system 112, 105, located at the premises (figures 1 and 6) or one or more network devices located at the premises; and
	causing output, via at least one of a plurality of user interfaces 630, 640, 650, of an indication of the data, wherein the plurality of user interfaces comprises:
	a first user interface 650 associated with the premises management system; and
a second interface 640 associated with the one or more network devices (figure 6). 
Regarding claims 2, 9, and 14, Naidoo discloses wherein the network devices comprise at least one of an intercom, a radio frequency (RF} device, or an internet protocol (IP) device (column 16, lines 2-6); and wherein the premises management system comprises at least one of a security system or a home automation system (112, 105).
Regarding claims 3, 10, and 15, Naidoo discloses wherein the causing output of the indication of the data comprises causing a user interface 650 to display the indication of the data (col. 18, lines 22-27). 
Regarding claims 4, 11, and 16, Naidoo discloses wherein the data is associated with a premises event (figure 1); and wherein the causing output of the indication of the data comprises causing output of an alert indicative of the data (step 515).
Regarding claims 5, 12, and 17 , Naidoo discloses causing the gateway device to send the data to a device 131, 133, located external to the premises (figure 2).
Regarding claims 6, 18, and 19, Naidoo discloses wherein the gateway device is configured to cause a device 133, 131, located external to the premises to send, to at least one user device, an indication of the data (step 540).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naidoo in view of Freund.
Regarding claims 7 and 20, Naidoo discloses all of the subject matter as set forth above in the rejection of claim 1, and further disclose wherein the first user interface is configured to output one or more widgets associated with the premises management system (col. 18, lines 22-28), but does not disclose the second interface being configured to output one or more widgets associated with the one or more network devices. Freund teaches the use of a second interface being configured to output one or more widgets associated with one or more network devices (figure 6). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the second interface being configured to output one or more widgets associated with the one or more network devices to the method of Naidoo as taught by Freund for the purpose effectively displaying information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                   Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
November 18, 2022